DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Claims 1-2 are amended.
Claims 4-20 are newly added.
Response to Arguments
Applicant’s arguments, see page 7, filed 09/21/2021, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7-8, filed 09/21/2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive. The respective 102 and 103 rejections  have been withdrawn per applicant’s amendments and arguments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Smith et al US20160048266 (hereinafter “Smith”) discloses an optically transparent force sensor element compares a force reading from a first strain-sensitive film element with a second strain-sensitive film element, having a compliant and thermally conductive intermediate layer positioned therebetween to compensate for temperature changes. While in the idle state, the 
However, Smith fails to disclose a second strain sensor deposited on the second side of the sensing plate, wherein at least one of the first and second strain sensors comprises a conductive filler comprising a nanocomposite that tunes thermal coefficient of resistance, thereby enabling said first and second sensors when electrically connected to external readout circuit to indicate both strain and temperature.
Frey et al US20130082970 (hereinafter “Frey”) discloses a touch screen display sensor is provided that includes a transparent touch-sensing element disposed upon the surface of a transparent substrate and a force-sensing element disposed within the transparent touch-sensing element. The force-sensing element includes two sets of bands of micromesh and can include a pressure-responsive material between the bands of micromesh. The bands of micromesh include traces of a metallic conductor. The sets of bands of micromesh are spaced apart and occupy substantially parallel planes. (Fig 1-6, Paragraph 0050-0092)
However, Frey fails to disclose a second strain sensor deposited on the second side of the sensing plate, wherein at least one of the first and second strain sensors comprises a conductive filler comprising a nanocomposite that tunes thermal coefficient of resistance, thereby enabling said first and second sensors when electrically connected to external readout circuit to indicate both strain and temperature.
Prior arts such as Smith and Frey made available do not teach, or fairly suggest, a second strain sensor deposited on the second side of the sensing plate, wherein at least one of the first and second strain sensors comprises a conductive filler comprising a nanocomposite that tunes 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855